UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMADOU SANKARA,
                                 Plaintiff,
                                                                     19-CV-2766 (CM)
                    -against-
                                                                   TRANSFER ORDER
 JEFFREY SEARLS, et al.,
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who is barred under 28 U.S.C. § 1915(g) but is in immigration custody, filed

this complaint pro se. He raises claims under Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that Defendants violated his

constitutional rights at the Buffalo Federal Detention Facility. For the reasons set forth below,

the Court transfers this action to the United States District Court for the Western District of New

York.

        Venue for a civil rights complaint brought under Bivens v. Six Unknown Fed. Narcotics

Agents, 403 U.S. 388 (1971), is determined according to the general venue provision, 28 U.S.C.

§ 1391. The general venue provision provides that a civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents of the
        State in which the district is located; (2) a judicial district in which a substantial part of
        the events or omissions giving rise to the claim occurred, or a substantial part of property
        that is the subject of the action is situated; or (3) if there is no district in which an action
        may otherwise be brought as provided in this section, any judicial district in which any
        defendant is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).
        Under § 1391(b)(2), venue is proper in the Western District of New York where the

claims arose. 1 Accordingly, the Court transfers this action to the United States District Court for

the District of Columbia. See 28 U.S.C. § 1406(a).

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

        The Clerk of Court is further directed to transfer this action to the United States District

Court for the Western District of New York. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court. 2 A

summons shall not issue from this Court. This order closes the case in the Southern District of

New York.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




        1
         Venue is also most likely proper in the Western District of New York under 28 U.S.C.
§ 1391(b)(1), as the defendants all work at the Buffalo Federal Detention Facility and most likely
reside within that district as well.
        2
         Plaintiff did not file an application to proceed in forma pauperis or a prisoner
authorization. Although he is in immigration custody and the Prison Litigation Reform Act’s
(PLRA) definition of a prisoner is not applicable to an immigration detainee who does not face
criminal charges, see DeBoe v. DuBois, 503 Fed. App’x 85, 88 (2d Cir. 2007), the Court is
unaware if Plaintiff still faces criminal charges. Thus, it is not clear whether Plaintiff is subject to
the PLRA.
                                                   2
       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   March 29, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
